               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF HAWAII


DEPARTMENT OF EDUCATION, STATE  )    Civil No. 19-00259 HG-KJM
OF HAWAII, and CHRISTINA        )
KISHIMOTO, in her official      )
capacity as Superintendent of   )
the Hawaii Public Schools,      )
                                )
               Plaintiffs-      )
               Appellants,      )
                                )
          vs.                   )
                                )
ACEN T., by and through his     )
Parents, WAYNE and LEEANN T., )
                                )
                                )
               Defendant-       )
               Appellee.        )
                                )
_______________________________
                                )
                                )
ACEN T., by and through his     )
Parents, WAYNE and LEEANN T., )
                                )
               Counter-         )
               Claimant,        )
                                )
                                )
          vs.                   )
                                )
DEPARTMENT OF EDUCATION, STATE )
OF HAWAII, and CHRISTINA        )
KISHIMOTO, in her official      )
capacity as Superintendent of )
the Hawaii Public Schools,      )
                                )
               Counter-         )
               Defendants.      )
_______________________________ )

 ORDER AFFIRMING DECISION OF THE ADMINISTRATIVE HEARINGS OFFICER

     Acen T. is a 12-year-old boy who was diagnosed with Autism


                                 1
Spectrum Disorder in 2012.   Acen was deemed eligible for and

received benefits based on his Autism diagnosis from 2012-2017.

     In 2018, the Department of Education, State of Hawaii

determined that Acen was no longer eligible for Individuals with

Disabilities Education Act benefits despite objections from his

parents, Wayne and Leeann T.

     Acen, by and through his parents, challenged the Department

of Education’s determination of ineligibility in a due process

hearing.

     An Administrative Hearings Officer determined that the

Department of Education violated the Individuals with

Disabilities Education Act by improperly rescinding Acen’s

eligibility.

     Plaintiffs-Appellants/Counter-Defendants Department of

Education and Christina Kishimoto, Superintendent of the Hawaii

Public Schools, appeal the Administrative Hearings Officer’s

Decision.

     Defendant-Appellee/Counter-Claimant Acen T., by and through

his parents Wayne and Leeann T., brings a counterclaim alleging

the Department of Education has violated Stay Put by not

providing Acen with a new Individualized Education Program during

the pendency of this proceeding.

     The April 22, 2019 Decision of the Administrative Hearings

Officer is AFFIRMED.


                                   2
     Appellee’s Counterclaim is DENIED.

     The Court ORDERS that the Department of Education, State of

Hawaii and the IEP team meet and provide a new IEP for Acen T. no

later than 30 days prior to the first day of the 2020-2021 school

year.   The Court ORDERS that the Stay Put order remains in effect

until Acen T.’s new IEP is implemented.

                        PROCEDURAL HISTORY

     On November 8, 2018, Acen T., by and through his parents

Wayne and Leeann T., filed a request for a due process hearing,

challenging the Department of Education, State of Hawaii’s

decision denying Acen T. benefits under the Individuals with

Disabilities Education Act.   (ECF No. 8-1).

     On April 22, 2019, the Administrative Hearings Officer

issued its Findings of Fact, Conclusions of Law and Decision.

(ECF No. 1-1).

     On May 22, 2019, Plaintiffs-Appellants/Counter-Defendants

Department of Education, State of Hawaii and Christina Kishimoto,

in her official capacity as Superintendent of the Hawaii Public

Schools, filed a Complaint in the United States District Court

for the District of Hawaii appealing the Administrative Hearings

Officer’s April 2019 Decision.   (ECF No. 1).

     On June 20, 2019, Defendant-Appellee/Counter-Claimant Acen

T., by and through his parents Wayne and Leeann T., filed an

Answer and Counterclaim.   (ECF No. 6).


                                 3
     On October 30, 2019, the Department of Education and

Christina Kishimoto filed an Opening Brief.       (ECF No. 17).

     On December 16, 2019, Acen T. filed an Answering Brief.

(ECF No. 18).

     On January 17, 2020, the Department of Education and

Christina Kishimoto filed a Reply.       (ECF No. 21).

     On February 24, 2020, the Court held a hearing on the

Appeal.   (ECF No. 23).

STATUTORY FRAMEWORK: INDIVIDUALS WITH DISABILITIES EDUCATION ACT

     Congress enacted the Individuals with Disabilities Education

Act (“IDEA”), 20 U.S.C. § 1400 et seq., to financially assist

state and local agencies in educating students with disabilities.

See Ojai Unified Sch. Dist. v. Jackson, 4 F.3d 1467, 1469 (9th

Cir. 1993).   The IDEA’s goal is to ensure that children with

disabilities are provided with a Free Appropriate Public

Education (“FAPE”) that is designed to meet their unique needs

and prepare them for the future.       20 U.S.C. § 1400(d)(1)(A).

     As a recipient of federal funds, the State of Hawaii,

Department of Education must establish and maintain procedures to

ensure that children with disabilities and their parents are

guaranteed procedural safeguards with respect to the provision of

a FAPE.   20 U.S.C. § 1415(a).   The mechanism for ensuring a FAPE

is through the development of a detailed, individualized

instruction plan known as an Individualized Education Program


                                   4
(“IEP”) for each child.   20 U.S.C. §§ 1401(9), 1401(14), and

1414(d).   The IEP is a written statement, prepared at a meeting

of qualified representatives of the local educational agency, the

child’s teacher, parent(s), and, where appropriate, the child.

The IEP contains, in part, a statement of the present levels of

the child’s educational performance, a statement of the child’s

annual goals and short term objectives, and a statement of

specific educational services to be provided for the child.      20

U.S.C. § 1401(19).   The IEP is reviewed, and if appropriate,

revised, at least once each year.      20 U.S.C. § 1414(d).

      A parent may challenge an IEP by filing a request for a due

process hearing.   20 U.S.C. §§ 1415(b)(6), 1415(f).     A challenge

to an IEP may allege a procedural or substantive violation of the

IDEA.   J.W. ex rel. J.E.W. v. Fresno Unified Sch. Dist., 626 F.3d

431, 432–33 (9th Cir. 2010).   A procedural violation occurs when

a State violates the IDEA's statutory or regulatory procedures in

creating or implementing an IEP.       A substantive violation occurs

when a State offers an IEP that is not reasonably calculated to

enable the child to receive a meaningful educational benefit.

Id.

                            BACKGROUND

      Acen T. is a twelve-year-old boy.     He was diagnosed with

Autism Spectrum Disorder in 2012.      Pursuant to the requirements

of the Individuals with Disabilities Education Act (“IDEA”), an


                                   5
Individualized Education Plan (“IEP”) was developed to ensure

Acen T. was provided the special education and related services

necessary for him to receive a Free Appropriate Public Education

(“FAPE”).

     Acen attended Pomaikai Elementary School from preschool

through fifth grade.   In May 2017, at the close of his fourth

grade school year, his IEP was updated.   (May 2017 IEP,

Petitioner’s Ex. 7-8, ECF Nos. 9–8, 9-9).   The 2017 IEP required

that he receive the following services:

     100 minutes of Special Education per week;
     320 minutes of Speech/Language Therapy per quarter;
     270 minutes of Counseling per quarter;
     Daily visual schedule;
     Daily end of day checklist;
     Daily rainy day schedule;
     Daily home/school communication;
     Transition time and reminders between activities;
     Permission for movement breaks, including bathroom breaks;
     60 minutes of Parent Education per month;
     60 minutes of Occupational Therapy Consult per quarter; and
     Transition plan to fifth grade.

     (May 2017 IEP, Petitioner’s Ex. 8.11, ECF No. 9–9).

      Acen received additional services, including one-to-one

adult-to-student teaching, from February 2017-December 2017

pursuant to a settlement agreement with the State of Hawaii.

(Settlement Agreement, Petitioner’s Ex. 11, ECF No. 9-12).

April 2018 Decision Finding Acen T. IDEA Ineligible

     Acen was due for a mandatory triennial IDEA eligibility

review at the close of his fifth grade school year.   20 U.S.C. §

1414(a)(2).   Department of Education, State of Hawaii (“DOE”)

                                 6
officials administered several academic and cognitive tests to

determine what, if any, services Acen required to receive a FAPE.

(ECF No. 9-17).   Acen’s academic test results showed he was

performing at an average or above average level as compared to

his peers.   (Id. at DOE 00085-100).

     Acen was also observed in multiple settings, both in and out

of the classroom, to review his emotional and behavioral

development.   The tests showed mixed results.    Acen’s teachers

and the DOE psychologist who observed him at school reported he

was generally able to socialize well in and out of class with his

peers.   (Id. at DOE 00101-02).   The State conducted a Speech and

Language Evaluation that recommended Acen could improve in social

group situations, language skills with a buddy, reading and

interpreting facial cues, reading social situations, and

maintaining eye contact.   (Id. at DOE 00103-10).    An Occupational

Therapy Evaluation and a Psychoeducational Evaluation were

administered with similar results.     (Id. at DOE 00070-82;

Psychoeducational Evaluation at pp. 14-15).     The Occupational

Therapy Evaluation recommended Acen continue to receive classroom

support, improve his interactions with peers, be allowed to take

self-regulation breaks, and develop social skills in preparation

for middle school.

     Acen’s parents expressed their concerns regarding their

perception of Acen’s emotional and behavioral deficits.     Some of


                                  7
their concerns included incidents of bullying reported by Acen.

(March 13, 2019 Administrative Hearing Transcript at 1:18, 1:37,

ECF No. 10-1).    They also expressed concern about Acen’s ability

to handle the transition from elementary school to a larger

middle school.    (Id. at 1:52).    Most concerningly, Acen’s parents

reported Acen had expressed suicidal thoughts and was diagnosed

with Major Depressive Disorder.      (Caringer Diagnosis Letter, ECF

No. 9-2).

     Acen’s parents, family advocate, general education teacher,

special education teacher, and DOE administrators met to discuss

Acen’s eligibility on April 5, 2018.       (April 5, 2018 Eligibility

Meeting, ECF No. 9-5).    No decision was reached on Acen’s IDEA

eligibility during this meeting so a follow-up meeting was

scheduled for April 23, 2018.      (Id.)

     After the April 23, 2018 meeting, the DOE determined that

Acen was no longer eligible for IDEA benefits.      (April 27, 2018

Prior Written Notice of Department Action, ECF No. 9-15).

Due Process Complaint Filed

     Acen’s parents filed a Due Process Complaint and Resolution

Proposal against the DOE and Christina Kishimoto, Superintendent

of the Hawaii Public Schools, seeking a declaration that Acen is

IDEA eligible.    (November 7, 2018 Due Process Complaint, ECF No.

8-1).

        A mandatory “Stay Put” order went into effect after the


                                    8
complaint was filed to ensure Acen receives the special education

services required under his May 9, 2017 IEP pending a review of

his eligibility.1      (Id.)   Acen has been receiving special

education and services at Hawaii Technology Academy, the public

charter school he now attends, pursuant to the Stay Put order.

       The Administrative Hearings Officer presiding over Acen’s

complaint certified three questions for adjudication:

       1)      Whether the DOE properly implemented Acen’s May 9, 2017
               IEP;
       2)      Whether the DOE predetermined Acen’s ineligibility; and
       3)      Whether Acen’s IDEA eligibility was properly
               determined.

       (April 22, 2019 Decision at p. 4, ECF No. 1-1).

       The Hearings Officer found that the DOE properly implemented

the May 9, 2017 IEP and that the DOE did not predetermine Acen’s

eligibility status at the 2018 eligibility review.        (Id. at pp.

17, 21).       Neither party has appealed either of those

determinations.

       The Hearings Officer found that the DOE improperly rescinded

Student’s IDEA eligibility.       (Id. at p. 23).   Based on this

finding, the Hearings Officer ordered the DOE to develop a new

IEP that appropriately addresses Acen T.’s needs.        (Id. at p.

26).       The DOE appeals the Hearings Officer’s ruling on the


       1
       A “Stay Put” order requires that a student whose IDEA
eligibility is revoked must continue to receive the same
educational placement during the pendency of an administrative
proceeding challenging his/her eligibility determination. 20
U.S.C. § 1415(j).

                                     9
Student’s eligibility status.

                       STANDARD OF REVIEW

     In evaluating an appeal of an administrative decision under

the Individuals with Disabilities in Education Act (“IDEA”), 20

U.S.C. § 1400 et seq., a district court receives the records of

the administrative proceedings and may hear additional evidence

at the request of a party.    The standard of proof is by a

preponderance of the evidence.    A court shall grant such relief

as the court determines is appropriate.    20 U.S.C. §

1415(i)(2)(C).

     A.   Burden of Proof

     Under IDEA, the burden of proof in an appeal challenging an

administrative decision regarding an Individualized Education

Program (“IEP”) is placed upon the party seeking relief, whether

that is the child or the school district.    Hood v. Encinitas

Union Sch. Dist., 486 F.3d 1099, 1103 (9th Cir. 2007).    The same

is true for the administrative hearing.    Schaffer ex rel.

Schaffer v. Weast, 546 U.S. 49, 62 (2005).

     As the party challenging the Administrative Decision,

Appellant DOE bears the burden of demonstrating, by a

preponderance of the evidence, that the decision of the Hearings

Officer should be reversed.    Hood, 486 F.3d at 1103; J.W. ex rel.

J.E.W. v. Fresno Unified Sch. Dist., 626 F.3d 431, 438 (9th Cir.

2010).


                                 10
     B.     Deference

     Courts reviewing an administrative hearing must give “due

weight” to the administrative decision, and must not “substitute

their own notions of sound educational policy for those of the

school authorities which they review.”     Bd. of Educ. of Hendrick

Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176, 206 (1982).

     The District Court has discretion to decide the amount of

deference it gives to the administrative findings.    Cty. of San

Diego v. Cal. Spec. Educ. Hearing Office, 93 F.3d 1458, 1466 (9th

Cir. 1996).    When determining the level of deference to accord

the hearings officer’s findings, the court may give greater

deference when the hearings officer’s findings are “thorough and

careful.”    Capistrano Unified Sch. Dist. v. Wartenberg, 59 F.3d

884, 891 (9th Cir. 1995), aff’d after remand on other issues, 462

Fed. Appx. 745 (2011).

     Although the court must carefully consider the hearings

officer’s findings and address the hearings officer’s resolution

of each material issue, the ultimate determination of an IEP's

appropriateness is reviewed de novo.     Id.

                              ANALYSIS

     Acen T. is a 12-year old boy who has been diagnosed with

Autism Spectrum Disorder.    Acen has been receiving benefits under

the Individuals with Disabilities Education Act (“IDEA”) since

2012.


                                 11
     In 2018, the Department of Education, State of Hawaii

(“DOE”) determined Acen no longer required IDEA benefits.    Acen’s

parents challenged this decision.

     The Administrative Hearings Officer presiding over Acen’s

complaint certified three questions for adjudication:

     1)   Whether the DOE properly implemented Acen’s May 9,
          2017, IEP;
     2)   Whether the DOE predetermined Acen’s ineligibility; and
     3)   Whether Acen’s IDEA eligibility was properly
          determined.

     (April 22, 2019 Decision at p. 4, ECF No. 1-1).

     The Administrative Hearings Officer found in favor of the

DOE on the first two questions.    The Hearings Officer found in

favor of Acen on the final question and ordered the DOE to

formulate a new Individualized Education Plan (“IEP”) to provide

Acen with IDEA benefits.

     Plaintiffs-Appellants/Counter-Defendants (“Appellants”) DOE

and Christina Kishimoto, as superintendent of the Hawaii Public

Schools, appeal the Administrative Hearings Officer’s substantive

determination that Acen is IDEA eligible.

     Defendant-Appellee/Counter-Claimant (“Appellee”) raises a

counterclaim alleging that the DOE violated the Stay Put mandate

of 20 U.S.C. § 1415(j) by not updating Acen’s IEP during the

pendency of litigation.    Appellee seeks an order affirming the

Hearings Officer’s Decision, denying Appellants’ claims,

enforcing Stay Put, and awarding attorney’s fees.


                                  12
I.    Burden Of Proof

      At the administrative hearing, the DOE bore the burden of

proof that its evaluation and proposed student placement complied

with the Individuals with Disabilities Act (“IDEA”), 20 U.S.C. §

1400 et seq. (“IDEA”) requirements.      Ashli C. ex rel Sidney C. v.

State of Haw., No. CIV. 05-00429 HG-KSC, 2007 WL 247761, at *6

(D. Haw. Jan. 23, 2007).      Appellant DOE bears the burden of proof

in this Court on appeal.      See Clyde K. v. Puyallup Sch. Dist.,

No. 3, 35 F.3d 1396, 1399 (9th Cir. 1994).

II.   Deference

      The parties dispute the level of deference that should be

given to the Hearings Officer’s findings of fact and conclusions

of law.   The DOE argues that the Hearings Officer’s decision is

entitled to little deference because it omits relevant evidence

and contains mistakes.      Appellee argues for the higher level of

deference accorded to thorough and careful findings.

      A hearings officer’s findings are considered “thorough and

careful” when the hearings officer participates in the

questioning of witnesses, includes a complete factual background,

and provides a discrete analysis supporting the ultimate

conclusions.      R.B., ex rel. F.B. v. Napa Valley Unified Sch.

Dist., 496 F.3d 932, 942 (9th Cir. 2007).      A hearings officer’s

determination of a witness’s credibility is generally entitled to

deference.   Amanda J. ex rel. Annette J. v. Clark Cnty. Sch.


                                   13
Dist., 267 F.3d 877, 889 (9th Cir. 2001).

     The Administrative Hearings Officer’s 27–page Decision in

this case includes a careful and accurate factual background and

analysis regarding Acen’s IDEA eligibility.    (April 22, 2019

Decision, ECF No. 1-1).   The Hearings Officer explains her legal

conclusions thoroughly, including citations to the relevant facts

and discussion of the applicable law.   She was involved actively

in the questioning of witnesses over the two day hearing, both to

clarify responses as well as to elicit follow-up responses.

     The Hearings Officer’s decision was thorough and careful and

is entitled to a greater level of deference.

III. Alleged Errors In The Hearings Officer’s Decision

     On appeal, the DOE argues that the Hearings Officer erred in

determining Acen is IDEA eligible.   The DOE makes the following

allegations regarding the Hearings Officer’s findings and

conclusions:

     1)   The Hearings Officer erred by determining the DOE did
          not consider Acen’s social deficits in its IEP
          analysis;
     2)   The Hearings Officer failed to properly apply the
          three-part IDEA eligibility test;
     3)   The Hearings Officer erred in considering “Drama” to be
          a form of specialized instruction;
     4)   The Hearings Officer erred in not allowing witnesses to
          testify regarding Acen’s 504 eligibility; and
     5)   The Hearings Officer’s erroneous findings led to the
          erroneous conclusion that Acen is IDEA eligible.

     (DOE Opening Brief at pp. 11-12, ECF No. 17).

     The Court finds that the DOE has not met their burden of


                                14
proving by a preponderance of the evidence that the Hearings

Officer erred in its findings of fact or conclusions of law.     The

Hearings Officer’s Decision is AFFIRMED.

     1.     The Hearings Officer Properly Determined That The DOE
            Did Not Address Acen T.’s Need Of Special Education
            Services Related To His Social Deficits

     The Hearings Officer found that the DOE did not sufficiently

address Acen T.’s social deficits and needs in its April 27, 2018

Prior Written Notice denying him IDEA benefits.    (April 27, 2018

Prior Written Notice of Department Action, ECF No. 9-15).    The

DOE challenges the Hearings Officer’s findings.

     Acen’s May 2017 IEP catalogued his behavioral and social

deficits.   (May 2017 IEP, Petitioner’s Ex. 8.3, ECF No. 9–9).

Some of those deficits included difficulties with loud noises,

handling transitions, conversing with others, negotiating,

staying on task, and self-regulating.   (Id.)   The 2017 IEP set

attainable goals and provided Acen T. with multiple forms of

special education and services designed to address his academic,

behavioral, and social deficits, including:

     Extended School Year
     100 minutes of Special Education per week;
     320 minutes of Speech/Language Therapy per quarter;
     270 minutes of Counseling per quarter;
     Daily visual schedule;
     Daily end of day checklist;
     Daily rainy day schedule;
     Daily home/school communication;
     Transition time and reminders between activities;
     Permission for movement breaks, including bathroom breaks;
     60 minutes of Parent Education per month;
     60 minutes of Occupational Therapy Consult per quarter; and

                                 15
     Transition plan to fifth grade.

     (May 2017 IEP, Petitioner’s Ex. 8.11, ECF No. 9–9).

     At a 2018 reevaluation, the DOE noted Acen’s parents’

continued concern about his behavioral issues.    (April 27, 2018

Prior Written Notice of Department Action, ECF No. 9-15).     The

DOE also noted that Acen had expressed suicidal thoughts

resulting in a diagnosis of Major Depression Disorder and anxious

distress, diagnoses that did not exist when the 2017 IEP was

issued.   (Id.)

     The DOE determined that despite Acen’s emotional and

behavioral issues, he “does not need specially designed

instruction to access his academics.”   The DOE explained its

decision by accurately noting that Acen’s “academic scores are in

the average to above average range.”    (Id.; ECF No. 9-17 at DOE

00085-100).   The notice denying Acen’s eligibility did not

address whether the goals set in the May 2017 IEP were met.

     Despite performing at a satisfactory level academically,

Acen was still having behavioral issues both in school and at

home at the time of his IEP evaluation.   Those issues included

suicidal ideation, anxiety caused meltdowns at home, and anxiety

at school.    Acen’s 2018 Occupational Therapy Evaluation, Speech

and Language Evaluation, and Psychoeducational Evaluation

included recommendations that he continue to receive support in

developing his social skills and in adjusting to novel


                                 16
situations.   (Occupational Therapy Evaluation, ECF No. 9–3;

Psychoeducational Evaluation at pp. 14-15, ECF No. 9-5; Speech

and Language Evaluation, ECF No. 9–17).       The evaluations, which

were available to the DOE at the April 2018 reevaluation

meetings, support the Hearings Officer’s finding that Acen did

not meet all of the behavioral goals set in his 2017 IEP and that

he is still in need of special education services to address his

social and behavioral deficits.    (April 22, 2019 Decision at p.

24, ECF No. 1-1).

     A student’s academic, social, health, emotional,

communicative, and physical needs must be considered in

evaluating his IDEA eligibility.       34 C.F.R. § 300.304(c)(4);

Seattle Sch. Dist., No. 1 v. B.S., 82 F.3d 1493, 1500 (9th Cir.

1996).    A student with a qualifying disability who is performing

well academically may still be IDEA eligible if he needs support

in the areas of emotional or behavioral development.       L.J. by &

through Hudson v. Pittsburg Unified Sch. Dist., 850 F.3d 996,

1005-07 (9th Cir. 2017).   Acen is precisely this type of student.

     The Hearings Officer properly found that the DOE did not

sufficiently address Acen’s social deficits and needs in

evaluating his IDEA eligibility.

     2.    The Hearings Officer Properly Applied The Three-Part
           IDEA Eligibility Test

     There is a three-part test to determine IDEA eligibility.

“To qualify under IDEA, a child must satisfy three criteria: (i)

                                  17
he must suffer from one or more of the categories of impairments

delineated in IDEA, (ii) his impairment must adversely affect his

educational performance, and (iii) his qualified impairment must

require special education and related services.”   Capistrano

Unified Sch. Dist. v. Wartenberg By & Through Wartenberg, 59 F.3d

884, 899 (9th Cir. 1995).

     The Hearings Officer found that Acen satisfies the first two

criteria of IDEA eligibility due to his Autism Spectrum Disorder

diagnosis, 34 C.F.R. § 300.8(c)(1), and the adverse affects he

faces from his disability.   (April 22, 2019 Decision at p. 24,

ECF No. 1-1).   The DOE and Acen’s parents agree that Acen suffers

adverse effects from his Autism impairment.   (April 5, 2018

Eligibility Meeting, ECF No. 9-5).

     The DOE disputes the Hearings Officer’s finding that Acen

satisfies the third criteria of IDEA eligibility: a need for

special education and related services.

     In the context of IDEA eligibility, “special education”

means “specially designed instruction.”   34 C.F.R. §

300.39(a)(1).   Specially designed instruction is defined as

instruction that adapts “the content, methodology, or delivery of

instruction” to cater to the needs of an IDEA eligible student.

Id. at § 300.39(b)(3).

     As noted by the Hearings Officer, the DOE is required to

consider the effect of the special education services a student


                                18
is already receiving when determining whether the student needs

special education under IDEA.   L.J. by & through Hudson v.

Pittsburg Unified Sch. Dist., 850 F.3d 996, 1005-07 (9th Cir.

2017).   A student does not become ineligible because he or she is

performing at a satisfactory level with the aid of special

education services.

     In 2018, fifth grade students at Pomaikai Elementary School,

including Acen, were taught in an “inclusion classroom” with both

general and special education students.   (March 13, 2019

Administrative Hearing Transcript at 1:58, 215-16, 226, ECF No.

10-2; March 14, 2019 Administrative Hearing Transcript at 2:44-

45, 61, ECF No. 11-2).   The students received inclusion, or co-

teaching, instruction from a general education teacher, Stephanie

Young, and a special education teacher, Stephanie Vigneux.    (Id.)

An inclusion classroom is “a regular education classroom with

individualized special education supports.”   Hailey M. ex rel.

Melinda B. v. Matayoshi, No. CIV. 10-00733 LEK-BMK, 2011 WL

3957206, at *8 (D. Haw. Sept. 7, 2011).

     Ms. Young clarified that although all students were taught

together, the inclusion classroom style of teaching would not

have existed absent the presence of special education students:

     Hearings Officer: Would there be an Inclusion classroom if
     there were no special ed children in it?

     General Education Teacher Young: No. Inclusion is special –-
     is including students with disabilities in your classroom.


                                19
(March 14, 2019 Administrative Hearing Transcript at 2:63, ECF

No. 11-2).

     Ms. Vigneux confirmed that the reason she was involved in

the inclusion classroom was to provide specialized instruction

for Acen T. and the other special education students:

     Appellants’ Attorney: Okay. So, as to Ms. Young, she was the
     general ed teacher, is that correct?

     Special Education Teacher Vigneux: Yes.

     Appellants’ Attorney: And you were brought in to provide
     specialized instruction to certain children, is that
     correct?

     Special Education Teacher Vigneux: Yes.

     Appellants’ Attorney: One of those children was [Acen T.],
     is that correct?

     Special Education Teacher Vigneux: Yes.

(March 13, 2019 Administrative Hearing Transcript at 1:180, ECF

No. 10-2.    See also Id. at 1:184, 193).

     That Acen was educated alongside general education students

fully comports with the requirements of IDEA.   Under IDEA,

schools are obligated to educate special education students with

general education students to the “maximum extent appropriate.”

20 U.S.C. § 1412(5)(A).    By providing an inclusion classroom, the

DOE was providing the type of learning environment envisioned by

IDEA–-one that keeps general education and special education

students in the same classroom, while providing specialized

instruction for special education students like Acen.


                                 20
     The Hearings Officer properly applied the three-part IDEA

eligibility test in determining that Acen received adapted,

specially designed instruction in the fifth grade.

     3.   The Hearings Officer’s Determination That “Drama” Is A
          Form Of Special Education Was Appropriate

     The DOE argues that the Hearings Officer erred in

considering Acen T.’s “Drama” instruction to be specialized

instruction.

     Acen’s general education teacher, Stephanie Young, testified

that the use of drama as a teaching method in her classroom was a

strategy applied to all of her students.    (March 13, 2019

Administrative Hearing Transcript at 1:228-29, ECF No. 10-2).

The exercise was designed so that the students, including Acen,

would work in groups to describe a new word they had learned,

what it meant, and how they could act out the meaning of that

word so that others could understand its meaning.    (Id.)    The

students would then demonstrate to the class how they would play

act each word.   (Id.)

     Acen’s May 2017 IEP identifies Acen as needing assistance in

developing his social and communication abilities.    (May 2017

IEP, Petitioner’s Exs. 8.3, 8.8, ECF No. 9–9).    The IEP notes

Acen’s difficulties with communication, conversing with peers,

and perspective taking.   (Id.)   The DOE’s February 2018

Psychoeducational Evaluation confirmed that Acen’s vocabulary

could be improved through exposure to novel situations and role

                                  21
play.     (Psychoeducational Evaluation at pp. 14-15, ECF No. 9-5).

The Drama instruction Acen received directly provided exposure to

new situations and vocabulary, and an opportunity to role play as

a form of adjusting to new situations.

     The fact that Acen was receiving his “Drama” instruction

from a General Education teacher as opposed to a Special

Education teacher is of no import.     As stated by the Hearings

Officer:

     Not all general education teachers will use “Drama” and
     require small groups to acting [sic] out words as a
     means of learning new vocabulary. While General
     Education Teacher is using the method for all students
     who are in the inclusion setting, the same methodology
     is specifically recommended for [Acen] to reduce
     anxiety and learn. Therefore, [Acen] was receiving his
     specially designed instruction during the 2017/2018
     School Year, even if some general education students
     who were placed in the inclusion setting were receiving
     the same instruction.

(April 22, 2019 Decision at pp. 18-19, ECF No. 1-1).     The

inclusion classroom was designed to allow Acen and other special

education students to receive their instruction alongside their

general education peers, from both general education and special

education teachers.     (March 13, 2019 Administrative Hearing

Transcript at 1:58, 215-16, 226, ECF No. 10-2; March 14, 2019

Administrative Hearing Transcript at 2:44-45, 61, ECF No. 11-2).

     The Hearings Officer did not err in citing “Drama” as a form

of special education.

     4.      The Hearings Officer Properly Deemed Acen T.’s
             Eligibility For A Section 504 Plan Irrelevant To The

                                  22
            Due Process Hearing

     The DOE argues in its opening brief that this Court should

overrule the Hearings Officer’s findings, in part, because the

Hearings Officer found testimony regarding the services Acen

could receive under Section 504 of the Rehabilitation Act of

1973, 34 C.F.R. § 104.33(b)(1), to be irrelevant to the questions

certified for adjudication.

     Acen’s eligibility under Section 504 was not one of the

three questions certified in the due process hearing nor was it

relevant to the adjudication of the certified questions.    Only

issues raised during the due process hearing are relevant on

appeal.    In its reply brief, the DOE acknowledges that “Any

Issues Regarding Section 504 of the Rehabilitation Act were not

pled as issues in this case and therefore cannot be part of this

appeal.”    (DOE Reply Brief at p. 5, ECF No. 21).

     The Hearings Officer properly recognized that discussions of

Acen’s Section 504 eligibility were irrelevant to the questions

raised in Acen’s due process complaint.

     5.     The Hearings Officer’s Conclusions Were Not Erroneous

     The DOE argues that the Hearings Officer’s alleged erroneous

findings of fact indicate the Hearings Officer came to an

erroneous conclusion that Acen needs special education and is

eligible for IDEA benefits.

     The Hearings Officer’s conclusion was based on a variety of


                                  23
findings of fact including that Acen needed social instruction, a

conclusion supported by the recommendations of multiple

evaluations.    (Occupational Therapy Evaluation, ECF No. 9–3;

Speech and Language Evaluation at p. DOE 00103, ECF No. 9–17).

The conclusion was also based on Acen’s successful receipt of

multiple forms of special education including an inclusion

classroom, participation in a social group led by a behavioral

specialist, the ability to leave class to self-regulate, the

receipt of Occupational Therapy, the receipt of Speech and

Language Therapy, as well as the use of a daily communication

log.    (April 22, 2019 Decision at p. 26, ECF No. 1-1).

       6.   Conclusion

       Appellants have not met their burden of proving by a

preponderance of the evidence that the Hearings Officer erred in

its findings of fact or conclusions of law.    The Hearings

Officer’s Decision is AFFIRMED.

IV.    Appellee’s Counterclaim

       Appellee invoked Stay Put pursuant to 20 U.S.C. § 1415(j)

when he filed his Due Process Complaint on November 7, 2018.

Appellee alleges the DOE violated Acen’s Stay Put mandate by not

reviewing and revising the May 2017 IEP during the pendency of

this administrative and appellate process.    (Appellee’s Answer

and Counterclaim, at pp. 6-12, ECF No. 6; Appellee’s Opp. Brief

at pp. 28-29, ECF No. 18).


                                  24
      One of the procedural safeguards provided to families

challenging a child’s IDEA eligibility is the “Stay Put”

provision of 20 U.S.C. § 1415(j).    Stay Put ensures that a

student whose IDEA eligibility is revoked shall continue to

receive the “then-current educational placement” during the

pendency of an administrative proceeding challenging his/her

eligibility determination.   The Ninth Circuit Court of Appeals

interprets a student’s “then-current educational placement” as

the placement set forth in his most recent IEP.    N.E. by &

through C.E. & P.E. v. Seattle Sch. Dist., 842 F.3d 1093, 1096

(9th Cir. 2016); R.F. by Frankel v. Delano Union Sch. Dist., 224

F.Supp.3d 979, 988 (E.D. Cal. Dec. 19, 2016).

     The Ninth Circuit has held that while Stay Put limits an

educational agency’s ability to change a student’s educational

placement, the agency must still satisfy its statutory

obligations to review and, where appropriate, revise a student’s

IEP during the pendency of an administrative review.    Anchorage

Sch. Dist. v. M.P., 689 F.3d 1047, 1056 (9th Cir. 2012); see also

Forest Grove Sch. Dist. v. Student, 2018 WL 6198281, at *12 (D.

Or. Nov. 27, 2018).

2018-2019 School Year

     The DOE conducted its statutorily mandated evaluation

regarding Acen’s 2018-2019 school year IEP in April 2018.      During

the evaluation, the DOE found that Acen was not IDEA eligible.


                                25
Acen still received the services outlined in his May 2017 IEP due

to the Stay Put order.

     The Hearings Officer’s Decision contains a detailed review

of the DOE’s implementation of Acen’s May 9, 2017 IEP.   In a

four-plus page section of her Order, entitled “Petitioner did not

prove that Respondent materially failed [to] implement Student’s

May 9, 2017 IEP,” the Hearings Officer evaluated each of the four

areas of assistance that the May 9, 2017 IEP required.   (April

22, 2019 Decision at pp. 17-21, ECF No. 1-1).   Her Order listed

the manner in which (1) special education, (2) speech, (3)

language therapy, and (4) counseling were implemented.   A careful

and thorough evaluation by the Hearings Officer explained how the

implementation related to each area of required services.

     The Hearings Officer also evaluated the supplementary aids,

services, modifications, and supports that the school personnel

were required to provide.

     In summary:

     while the IEP requires a regulation plan, behavior plan
     and services aimed at appropriate interaction with
     peers, Student’s IEP is read as a whole, and Student’s
     articulated goals satisfy Student’s need for a
     regulation plan, behavior plan, and appropriate social
     interaction.

     For the reasons stated above, Petitioner did not prove
     that Respondent Failed [to] Implement Student’s May 9,
     2017, IEP.

(April 22, 2019 Decision at p. 21, ECF No. 1-1).

     The Court agrees with the Hearings Officer’s finding that

                               26
Acen did receive the services mandated in his May 2017 IEP during

his 2018-2019 school year.    (Id.)

2019-2020 School Year

     There is insufficient evidence before the Court to reach the

question of whether the DOE properly implemented an IEP for the

2019-2020 school year.

     V.   Attorney’s Fees

     Appellee seeks an order awarding reasonable attorney’s fees

and costs.   IDEA provides that the Court may award reasonable

attorney’s fees to a prevailing party who is the parent of a

child with a disability.    20 U.S.C. § 1415(B)(i)(3)(B)(i)(I).

Appellee may file a motion for attorney’s fees pursuant to

District of Hawaii Local Rule 54.2.

//

//

//

//

//

//

//

//

//

//

//


                                 27
                            CONCLUSION

     The April 22, 2019 Decision of the Administrative Hearings

Officer is AFFIRMED.

     Appellee’s Counterclaim is DENIED.

     The Court ORDERS that the Department of Education, State of

Hawaii and the IEP team meet and provide a new IEP for Acen T. no

later than 30 days prior to the first day of the 2020-2021 school

year.   The Court ORDERS that the Stay Put order remains in effect

until Acen T.’s new IEP is implemented.

     IT IS SO ORDERED.

     DATED: April 6, 2020, Honolulu, Hawaii.




DEPARTMENT OF EDUCATION, STATE OF HAWAII, and CHRISTINA
KISHIMOTO, in her official capacity as Superintendent of the
Hawaii Public Schools v. ACEN T., by and through his Parents,
WAYNE and LEEANN T.; Counter-Claimant ACEN T., by and through his
Parents, WAYNE and LEEANN T. v. DEPARTMENT OF EDUCATION, STATE OF
HAWAII; Civ. No. 19-00259 HG-KJM; ORDER AFFIRMING DECISION OF THE
ADMINISTRATIVE HEARINGS OFFICER
                                28
